DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US 2020/0242788) in view of Kim et al (US 2016/0065832).
Claims 1, 16 and 17, Jacobs  teaches a method, a non-transitory computer-readable storage medium and an electronic device, comprising: 
a camera; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (See Fig 2): 
detecting activation of a shutter button that is associated with capturing still images; (activating shutter button 108, [0039, 0041, 0050] to capture still images, [0047, 0050]); and 
While Jacobs details “in response to the activation of the shutter button, capturing a plurality of still images with a plurality of different focal planes, [0074]”, Jacobs does not detail, but Kim does teach “including: capturing first image data with the camera focused at a first focal plane (Fig. 12, 1210, [0281]); and after capturing the first image data with the camera focused at the first focal plane, (Fig. 12, 1210, [0281] with display of images 1202, 1204, 1206 and 1208) capturing second image data with the camera focused at a second focal plane, (Fig. 12, 1220, [0282] also with display of images 1202 and 1204) wherein the second focal plane is selected without reference to changes in objects in the field of view of the camera between the capture of the first image data and the capture of the second image data. (Via Fig. 12, Focal plane 1220 comprises images of 1202 and 1204 with no change is made between these images in two planes in the field of view).
It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Kim into the teaching of Jacobs for the purpose of improving the structural and software components to capture targets located at different distances, (i.e., object distances, focal distances).

Claim 2. The electronic device of claim 1, wherein the electronic device includes a touch-sensitive display, and wherein the one or more programs include instructions for: after capturing the plurality of still images, displaying, on the touch-sensitive display, a first image of the plurality of still images corresponding to the first image data; detecting a first input at a location on the touch-sensitive display corresponding to the first image; in response to the first input, displaying, on the touch-sensitive display, a second image of the plurality of still images corresponding to the second image data. ( Kim: The user input unit 123 may include one or more of a mechanical input element (for example, a mechanical key, a button located on a front and/or rear surface or a side surface of the mobile terminal 100, a dome switch, a jog wheel, a jog switch, and the like), or a touch-sensitive input element, among others. As one example, the touch-sensitive input element may be a virtual key, a soft key or a visual key, which is displayed on a touch screen through software processing, [0079]).
Claim 3. The electronic device of claim 2, wherein displaying the second image includes selecting the second image from the plurality of still images based on one or properties of the first input, the one or more properties include a characteristic intensity of the first input. (Kim:  strength and a duration of the user touch input applied to the selected region, [0016]).
	Claim 7. The electronic device of claim 2, wherein the one or properties of the first input include a duration of the input. (Kim: touch input duration, [0016, 0196]).
Claim 8. The electronic device of claim 2, wherein the one or more properties of the first input includes the location of the first input on the touch-sensitive display, and wherein the one or more programs include instructions for: identifying an object in the first image corresponding to the location of the first input, wherein the object is associated with a respective focal plane; and displaying an image of the plurality of still images captured with the respective focal plane. (Kim: The user input unit 123 may include one or more of a mechanical input element (for example, a mechanical key, a button located on a front and/or rear surface or a side surface of the mobile terminal 100, a dome switch, a jog wheel, a jog switch, and the like), or a touch-sensitive input element, among others. As one example, the touch-sensitive input element may be a virtual key, a soft key or a visual key, which is displayed on a touch screen through software processing, [0079].  Further Fig, 12 demonstrates displays images captured with respect to the focal planes, 1210 and/or 1220).
Claim 9. The electronic device of claim 2, the one or more programs including instructions for: while displaying the second image of the plurality of still images, detecting a second input at a location on the touch-sensitive display corresponding to the second image; in response to the second input, displaying a composite image on the touch-sensitive display, wherein the composite image includes a portion of the second image associated with the first input and a portion of the second image associated with the second input. (Kim: The input unit 120 may be configured to permit various types of inputs to the mobile terminal 120. Examples of such inputs include audio, image, video, data, and user input. Image and video input is often obtained using one or more cameras 121, [0077]).
 	Claim 10. The electronic device of claim 1, wherein at least one photographic property of the camera other than the focal plane is maintained during the capture of the plurality of still images. (Jacobs: capturing a burst of images that are underexposed to avoid blowing out highlights and then aligning and averaging these frames to reduce noise within the image, [0144]: Kim: the photo sensor may calculate the coordinates of the physical object according to variation of light to thus obtain position information of the physical object, [0091]).
Claim 11. The electronic device of claim 1, wherein the electronic device includes a touch-sensitive display, and detecting the activation of the shutter button includes detecting an input on the touch-sensitive display, and wherein the one or more programs include instructions for: in response to detecting the input: selecting a respective image of the plurality of still images based on one or more properties of the input; and displaying, on the touch-sensitive display, the respective image of the plurality of still images. (Kim: a focal distance which is the same as a capturing distance corresponding to the user-selected region on an image, up to a focal distance corresponding to the user-set depth of field, [0117]).
Claim 12. The electronic device of claim 11, wherein the one or properties of the input include a characteristic intensity of the input. (Kim:  strength and a duration of the user touch input applied to the selected region, [0016]).

Claim 13. The electronic device of claim 11, wherein the one or more properties of the input includes a location of the input on the touch-sensitive display. (Kim: [0079] or see claim 2).
Claim 14. The electronic device of claim 1, wherein the electronic device includes a display, and wherein the one or more programs include instructions for: after capturing the plurality of still images: receiving a request to display two or more images of the plurality of still images; in response to receiving the request: displaying a first image of the plurality of still images; and displaying a second image of the plurality of still images a predetermined time after displaying the first image, wherein the first image and the second image were captured with different focal planes. (Kim via Fig. 12, The first focal plane 1210 comprises of objects 1202, 1204, 1206 and 1208 and these objects were capture/displayed first.  While the second focal plane only comprises of objects 1202 and 1204 was captured/displayed after a period of time after the display of the first focal plane).
Claim 15. The electronic device of claim 1, the one or more programs including instructions for: determining depth information of a scene captured in the plurality of still images with the plurality of different focal planes, wherein the depth information is determined based on image data of the plurality of still images. (Kim: See Figs. 8A, 8B, 9A to 9D for depth information).



					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651